Title: To George Washington from Charles Lee, 24 December 1778
From: Lee, Charles
To: Washington, George


  
    Sir
    Philadelphia Decr the 24th [1778]
  
Colonel Butler (whose letter Your Excellency had the kindness to transmit to me) is one of the oldest and dearest Friends I have in the world—my duty to so staunch a Friend, my inclinations and my interests concur to make me ardently desirous of having an interview with him before He embarks for England—I believe this Gentleman has an intention to purchase and settle in America—with your leave therefore I request the liberty of meeting with him, and that You will have the goodness to transmit the inclosd to him and remain with the greatest respect, Sir, Your Excellency’s most obedt humble Servt

  Charles Lee

